      Case 1:19-cv-03345-RDM Document 1 Filed 11/06/19 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

MICHAEL A. CRABTREE, as CHIEF EXECUTIVE                       )
OFFICER OF THE CENTRAL PENSION FUND                           )
OF THE INTERNATIONAL UNION OF OPERATING                       )
ENGINEERS AND PARTICIPATING EMPLOYERS                         )
4115 Chesapeake Street, N.W.                                  )
Washington, D.C. 20016,                                       )
                                                              )
                                       Plaintiff,             )
                                                              )
                       v.                                     )
                                                              )
CAO-DAC CORPORATION                                           )
500 Giles Place                                               )
Sterling, Virginia 20164,                                     )
                                                              )
            Serve: Registered Agent Iris I. Gonzalez          )
            500 Giles Place                                   )
            Sterling, Virginia 20164,                         )
                                                              )
                                       Defendant.             )

                                      COMPLAINT

                (TO COLLECT CONTRIBUTIONS AND DAMAGES
                     DUE TO EMPLOYEE BENEFIT FUND)

       Plaintiff, pursuant to Federal Rule of Civil Procedure 8(a), hereby alleges the

following:

                                         PARTIES

       1.       Plaintiff, Michael A. Crabtree, is the Chief Executive Officer of the Central

Pension Fund of the International Union of Operating Engineers and Participating

Employers ("Central Pension Fund"). The Central Pension Fund is an employee benefit

plan as that term is defined in Section 3(1) of the Employee Retirement Income Security

Act of 1974 ("ERISA"), 29 U.S.C. §§ 1002(1).             The Central Pension Fund is a
        Case 1:19-cv-03345-RDM Document 1 Filed 11/06/19 Page 2 of 7



multiemployer plan as that term is defined in Section 3(37) of ERISA, 29 U.S.C. §

1002(37). The Central Pension Fund was established and is maintained in accordance with

its Restated Agreement and Declaration of Trust.             The Central Pension Fund is

administered by the Trustees at 4115 Chesapeake Street, N.W., Washington, D.C. 20016.

The Plaintiff is a designated fiduciary in accordance with the Central Pension Fund's

Restated Agreement and Declaration of Trust and as defined in Section 3(21) of ERISA,

29 U.S.C. § 1002(21).

        2.     Defendant, Cao-Dac Corporation, is a Virginia corporation and has a place of

business at 500 Giles Place, in Sterling, Virginia, and at all times relevant to this action has

been an “employer in an industry affecting commerce” as defined in Sections 3(5), (9), (11),

and (12) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11) and (12), and Section 3 of the Multi-

Employer Pension Plan Amendments Act of 1980, 29 U.S.C. §§ 1001a.

                              JURISDICTION AND VENUE

        3.     This is an action to collect contributions due to an employee benefit plan under

the terms of collective bargaining agreements. This Court has subject matter jurisdiction of

this action under §§ 502(a)(3), (g) and 515 of ERISA, 29 U.S.C. § § 1132(a)(3), (g) and

1145.

        4.     This Court has personal jurisdiction over the Defendant pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2).

        5.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29

U.S.C. § 1132(e)(2).




                                               2
         Case 1:19-cv-03345-RDM Document 1 Filed 11/06/19 Page 3 of 7



                                            FACTS

         6.     Defendant has been bound at all relevant times to collective bargaining

agreements with the International Union of Operating Engineers Local Union No. 99 and a

Participating Agreement (“Collective Bargaining Agreement”) that govern the wages,

benefits and terms and conditions of employment of covered employees such as apprentices

and journeymen performing work covered by the Collective Bargaining Agreement.

         7.     Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to

the Plaintiff certain sums of money for each hour worked by those employees of the Defendant

performing work covered by the Collective Bargaining Agreement.

         8.     Between the period of October 2017 through July 2018, Defendant employed

employees performing work under the Collective Bargaining Agreement.

         9.     During various months within the period of October 2017 through July 2018,

the Defendant failed to pay all contributions owing to the Plaintiff.

         10.    Pursuant to the Plaintiff’s Restated Agreements and Declarations of Trust, an

employer who fails to pay required contributions is liable for liquidated damages in the

amount of 20% of the total contributions owed.

         11.    Pursuant to the Plaintiff’s Restated Agreements and Declarations of Trust an

employer who fails to pay required contributions is liable for interest at the rate of 9% per

annum.

         12.    Pursuant to the Plaintiff’s Restated Agreements and Declarations of Trust an

employer who fails to pay required contributions is liable for all attorneys' fees, audit fees and

costs.




                                                3
      Case 1:19-cv-03345-RDM Document 1 Filed 11/06/19 Page 4 of 7



        13.     The Plaintiffs will seek a judgment in this action against the Defendant for all

contributions, interest, liquidated damages, audit costs and attorneys’ fees and costs which

become due, or are estimated to be due, subsequent to the filing of this action, during the

pendency of this action, and up to the date of judgment.

                                           COUNT I

           (UNPAID CONTRIBUTIONS AND DAMAGES TO EMPLOYEE
               BENEFIT FUND PURSUANT TO AUDIT FINDINGS)

        14.     Plaintiff hereby restates and incorporates by reference the allegations set forth

in paragraphs 1 through 13 as if fully set forth in this Count I.

        15.     In or around December 2018, the certified public accounting firm Calibre

CPA Group, PLLC completed a payroll audit of the records supplied by the Defendant for

a job location associated with Employer Identification Number 35314 for the period of

October 2017 through July 2018 for work performed under the Collective Bargaining

Agreement within the jurisdictions of International Union of Operating Engineers Local

Union No. 99.

        16.     The results of the audit revealed that during various months within the

period of October 2017 through July 2018, the Defendant failed to pay contributions owing

to the Plaintiff under the Collective Bargaining Agreement in the total amount of $9,535.67

for the audited job location.

        17.     The Defendant failed to pay the amount of contributions owing to the

Plaintiff as revealed by the audit.

        18.     By virtue of the failure to pay all amounts as contractually required, the

Defendant is in contravention of the Collective Bargaining Agreement, the obligations




                                                4
      Case 1:19-cv-03345-RDM Document 1 Filed 11/06/19 Page 5 of 7



under the Plaintiff’s Restated Agreements and Declarations of Trust, and Section 515 of

ERISA.

        19.     The Defendant has failed to pay liquidated damages and interest for unpaid

contributions owed to the Plaintiff, as well as the cost of the audit.

        20.     The Plaintiff is entitled to judgment for all contributions which are owed,

become due, or are estimated to be due, subsequent to the filing of this action, during the

pendency of this action, and up to the date of judgment, plus all unpaid liquidated damages

and interest owed on the unpaid contributions, attorneys' fees, audit fees, and costs against the

Defendant.

        WHEREFORE, Plaintiff prays judgment against the Defendant on Count I of the

Complaint as follows:

        A.      For unpaid contributions due and owing to the Plaintiff for work performed

within the jurisdictions of International Union of Operating Engineers Local Union No. 99 on

the audited account during various months within the period of October 2017 through July

2018 in the amount of $9,535.67 for Employer Identification Number 35314.

        B.      For all contributions which become due, or are estimated to be due, subsequent

to the filing of this action, during the pendency of this action, and up to the date of judgment.

        C.      For liquidated damages and interest for any unpaid contributions owed as

provided for in the Plaintiff’s Restated Agreements and Declarations of Trust and pursuant to

29 U.S.C. § 1132(g)(2), up to the date of judgment.

        D.      For reasonable attorneys' fees, audit fees and costs, as required by the Plaintiff’s

Restated Agreements and Declarations of Trust and 29 U.S.C. § 1132(g)(2), up to the date of

judgment.




                                                5
     Case 1:19-cv-03345-RDM Document 1 Filed 11/06/19 Page 6 of 7



      E.     Such further relief as the Court deems appropriate.

                                            Respectfully submitted,

Dated: November 6, 2019             By:     /s/ Charles W. Gilligan
                                            Charles W. Gilligan (Bar No. 394710)
                                            O’DONOGHUE & O’DONOGHUE LLP
                                            5301 Wisconsin Avenue, N.W., Suite 800
                                            Washington, D.C. 20015
                                            Telephone: (202) 362-0041
                                            Facsimile: (202) 237-1200

                                            Attorneys for the Plaintiffs




                                           6
      Case 1:19-cv-03345-RDM Document 1 Filed 11/06/19 Page 7 of 7



                            CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Complaint to

be served by certified mail in accordance with the requirements of Section 502(h) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 6th day of

November, 2019 on the following:

              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC:TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for
                         Plan Benefits Security


                                                    /s/ Charles W. Gilligan
                                                         Charles W. Gilligan




                                            7
